

	

		II

		109th CONGRESS

		1st Session

		S. 1055

		IN THE SENATE OF THE UNITED STATES

		

			May 17, 2005

			Mr. Kennedy introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To improve elementary and secondary

		  education.

	

	

		1.Short titleThis Act may be cited as the

			 No Child Left Behind Improvement Act

			 of 2005.

		IPublic school

			 choice, supplemental educational services, and teacher quality

			101.Public school

			 choice capacity

				(a)School

			 capacitySection 1116(b)(1)(E) of the

			 Elementary and Secondary Education Act of

			 1965 (20 U.S.C. 6316(b)(1)(E)) is

			 amended—

					(1)in clause (i), by

			 striking In the case and inserting Subject to clauses

			 (ii) and (iii), in the case;

					(2)by redesignating

			 clause (ii) as clause (iii);

					(3)by inserting

			 after clause (i) the following:

						

							(ii)School

				capacityThe obligation of a local educational agency to provide

				the option to transfer to students under clause (i) is subject to all

				applicable State and local health and safety code requirements regarding

				facility capacity.

							;

				and

					(4)in clause (iii)

			 (as redesignated by paragraph (2)), by inserting and subject to clause

			 (ii), after public school,.

					(b)Grants for

			 school construction and renovationSubpart 1 of part A of title I

			 of the Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6311 et seq.) is amended by adding at the end the

			 following:

					

						1120C.Grants for

				school construction and renovation

							(a)Program

				authorizedFrom funds appropriated under subsection (g), the

				Secretary is authorized to award grants to local educational agencies

				experiencing overcrowding in the schools served by the local educational

				agencies, for the construction and renovation of safe, healthy,

				high-performance school buildings.

							(b)ApplicationEach

				local educational agency desiring a grant under this section shall submit an

				application to the Secretary at such time, in such manner, and accompanied by

				such additional information as the Secretary may require.

							(c)PriorityIn

				awarding grants under this section, the Secretary shall give priority to local

				educational agencies—

								(1)who have

				documented difficulties in meeting the public school choice requirements of

				paragraph (1)(E), (5)(A), (7)(C)(i), or (8)(A)(i) of section 1116(b), or

				section 1116(c)(10)(C)(vii); and

								(2)with the highest

				number of schools at or above capacity.

								(d)Award

				basisFrom funds remaining after awarding grants under subsection

				(c), the Secretary shall award grants to local educational agencies that are

				experiencing overcrowding in the schools served by the local educational

				agencies.

							(e)Prevailing

				wagesAny laborer or mechanic employed by any contractor or

				subcontractor in the performance of work on any construction funded by a grant

				awarded under this section will be paid wages at rates not less than those

				prevailing on similar construction in the locality as determined by the

				Secretary of Labor under subchapter IV of chapter 31 of title 40, United States

				Code (commonly referred to as the Davis-Bacon

				Act).

							(f)DefinitionsIn

				this section:

								(1)At or above

				capacityThe term at or above capacity, in reference

				to a school, means a school in which 1 additional student would increase the

				average class size of the school above the average class size of all schools in

				the State in which the school is located.

								(2)Healthy,

				high-performance school buildingThe term healthy,

				high-performance school building has the meaning given such term in

				section 5586.

								(g)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $250,000,000 for fiscal year 2006, and such sums as may

				be necessary for each of the 2 succeeding fiscal

				years.

							.

				102.Supplemental

			 educational servicesSection

			 1116(e) of the Elementary and Secondary

			 Education Act of 1965 (20 U.S.C. 6316(e)) is

			 amended—

				(1)in paragraph

			 (4)—

					(A)in subparagraph

			 (B), by striking the semicolon and inserting

						

							,

			 including criteria that—(i)ensure that

				personnel delivering supplemental educational services to students have

				adequate qualifications; and

							(ii)may, at the

				State’s discretion, ensure that personnel delivering supplemental educational

				services to students are teachers that are highly qualified, as such term is

				defined in section

				9101;

							;

					(B)in subparagraph

			 (D), by striking and after the semicolon;

					(C)in subparagraph

			 (E), by striking the period and inserting ; and; and

					(D)by adding at the

			 end the following:

						

							(F)ensure that the

				list of approved providers of supplemental educational services described in

				subparagraph (C) includes a choice of providers that have sufficient capacity

				to provide effective services for children who are limited English proficient

				and children with

				disabilities.

							;

					(2)in paragraph

			 (5)(C)—

					(A)by striking

			 applicable; and

					(B)by inserting

			 before the period , and acknowledge in writing that, as an approved

			 provider in the relevant State educational agency program of providing

			 supplemental educational services, the provider is deemed to be a recipient of

			 Federal financial assistance;

					(3)by redesignating

			 paragraphs (6), (7), (8), (9), (10), (11), and (12) as paragraphs (7), (8),

			 (9), (10), (11), (12), and (13), respectively;

				(4)by inserting

			 after paragraph (5) the following:

					

						(6)Rule of

				constructionNothing in this section shall be construed to

				prohibit a local educational agency from being considered by a State

				educational agency as a potential provider of supplemental educational services

				under this subsection, if such local educational agency meets the criteria

				adopted by the State educational agency in accordance with paragraph

				(5).

						;

				(5)in paragraph (13)

			 (as redesignated by paragraph (3))—

					(A)in subparagraph

			 (B)—

						(i)in

			 clause (ii), by striking and after the semicolon;

						(ii)in

			 clause (iii), by striking and after the semicolon; and

						(iii)by adding at

			 the end the following:

							

								(iv)may employ

				teachers who are highly qualified as such term is defined in section 9101;

				and

								(v)pursuant to its

				inclusion on the relevant State educational agency’s list described in

				paragraph (4)(C), is deemed to be a recipient of Federal financial assistance;

				and

								;

				and

						(B)in subparagraph

			 (C)—

						(i)in

			 the matter preceding subclause (i), by striking are;

						(ii)in

			 subclause (i)—

							(I)by inserting

			 are before in addition; and

							(II)by striking

			 and after the semicolon;

							(iii)in subclause

			 (ii), by striking the period and inserting ; and; and

						(iv)by

			 adding at the end the following:

							

								(iii)if provided by

				providers that are included on the relevant State educational agency’s list

				described in paragraph (4)(C), shall be deemed to be programs or activities of

				the relevant State educational agency.

								;

				and

						(6)by adding at the

			 end the following:

					

						(14)Civil

				rightsIn providing supplemental educational services under this

				subsection, no State educational agency or local educational agency may,

				directly or through contractual, licensing, or other arrangements with a

				provider of supplemental educational services, engage in any form of

				discrimination prohibited by—

							(A)title VI of the

				Civil Rights Act of 1964;

							(B)title IX of the

				Education Amendments of 1972;

							(C)section 504 of

				the Rehabilitation Act of 1973;

							(D)titles II and III

				of the Americans with Disabilities Act;

							(E)the

				Age Discrimination Act of

				1975;

							(F)regulations

				promulgated under the authority of the laws listed in subparagraphs (A) through

				(E); or

							(G)other Federal

				civil rights

				laws.

							.

				103.Qualifications

			 for teachers and paraprofessionals

				(a)High objective

			 uniform State standard of evaluationSection 1119 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6319) is amended—

					(1)in subsection

			 (a)(2)—

						(A)by redesignating

			 subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and

			 indenting as appropriate;

						(B)by striking

			 (2) State plan.—As

			 part and inserting the following:

							

								(2)State

				plan

									(A)In

				generalAs part

									;

				and

						(C)by adding at the

			 end the following:

							

								(B)Availability of

				State standardsEach State educational agency shall make

				available to teachers in the State the high objective uniform State standard of

				evaluation, as described in section 9101(23)(C)(ii), for the purpose of meeting

				the teacher qualification requirements established under this

				section.

								;

						(2)by redesignating

			 subsections (e), (f), (g), (h), (i), (j), (k), and (l) as subsections (f), (g),

			 (h), (i), (j), (k), (l), and (m), respectively;

					(3)by inserting

			 after subsection (d) the following:

						

							(e)State

				responsibilitiesEach State educational agency shall ensure that

				local educational agencies in the State make available all options described in

				subparagraphs (A) through (C) of subsection (c)(1) to each new or existing

				paraprofessional for the purpose of demonstrating the qualifications of the

				paraprofessional, consistent with the requirements of this

				section.

							;

				and

					(4)in subsection (l)

			 (as redesignated in paragraph (2)), by striking subsection (l)

			 and inserting subsection (m).

					(b)Definition of

			 highly qualified teachersSection 9101(23)(B)(ii) of the

			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801(23)(B)(ii)) is

			 amended—

					(1)in subclause (I),

			 by striking or after the semicolon;

					(2)in subclause

			 (II), by striking and after the semicolon; and

					(3)by adding at the

			 end the following:

						

							(III)in the case of

				a middle school teacher, passing a State-approved middle school generalist exam

				when the teacher receives a license to teach middle school in the State;

							(IV)obtaining a

				State middle school or secondary school social studies certificate that

				qualifies the teacher to teach history, geography, economics, civics, and

				government in middle schools or in secondary schools, respectively, in the

				State; or

							(V)obtaining a State

				middle school or secondary school science certificate that qualifies the

				teacher to teach earth science, biology, chemistry, and physics in middle

				schools or secondary schools, respectively, in the State;

				and

							.

					104.Ensuring

			 highly qualified teachers

				(a)RequirementThe

			 Secretary of Education shall improve coordination among the teacher quality

			 programs authorized under the Elementary and Secondary Education Act of 1965

			 (20 U.S.C. 6301 et seq.), the Individuals with Disabilities Education Act (20

			 U.S.C. 1400 et seq.), the Higher Education Act of 1965 (20 U.S.C. 1001 et

			 seq.), and the Carl D. Perkins Vocational and Technical Education Act of 1998

			 (20 U.S.C. 2301 et seq.), to provide a unified effort in strengthening the

			 American teaching workforce and ensuring highly qualified teachers.

				(b)ReportNot

			 later than 6 months after the date of enactment of this Act, the Secretary of

			 Education shall submit a report to the relevant committees of Congress on

			 efforts to coordinate programs pursuant to subsection (a), which shall be made

			 available on the website of the Department of Education.

				IIAdequate yearly

			 progress determinations

			201.Review of

			 adequate yearly progress determinations for schools for the 2002–2003 school

			 year

				(a)In

			 generalThe Secretary shall require each local educational agency

			 to provide each school served by the agency with an opportunity to request a

			 review of a determination by the agency that the school did not make adequate

			 yearly progress for the 2002–2003 school year.

				(b)Final

			 determinationNot later than 30 days after receipt of a request

			 by a school for a review under this section, a local educational agency shall

			 issue and make publicly available a final determination on whether the school

			 made adequate yearly progress for the 2002–2003 school year.

				(c)EvidenceIn

			 conducting a review under this section, a local educational agency

			 shall—

					(1)allow the

			 principal of the school involved to submit evidence on whether the school made

			 adequate yearly progress for the 2002–2003 school year; and

					(2)consider that

			 evidence before making a final determination under subsection (b).

					(d)Standard of

			 reviewIn conducting a review under this section, a local

			 educational agency shall revise, consistent with the applicable State plan

			 under section

			 1111 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 6311), the local

			 educational agency’s original determination that a school did not make adequate

			 yearly progress for the 2002–2003 school year if the agency finds that the

			 school made such progress, taking into consideration—

					(1)the amendments

			 made to part 200 of title 34, Code of Federal Regulations (68 Fed. Reg. 68698)

			 (relating to accountability for the academic achievement of students with the

			 most significant cognitive disabilities); or

					(2)any regulation or

			 guidance that, subsequent to the date of such original determination, was

			 issued by the Secretary relating to—

						(A)the assessment of

			 limited English proficient children;

						(B)the inclusion of

			 limited English proficient children as part of the subgroup described in

			 section

			 1111(b)(2)(C)(v)(II)(dd) of the Elementary and Secondary Education Act of 1965

			 (20 U.S.C.

			 6311(b)(2)(C)(v)(II)(dd)) after such children have obtained

			 English proficiency; or

						(C)any requirement

			 under section

			 1111(b)(2)(I)(ii) of the Elementary and Secondary Education Act of 1965

			 (20

			 U.S.C. 6311(b)(2)(I)(ii)).

						(e)Effect of

			 revised determination

					(1)In

			 generalIf pursuant to a review under this section a local

			 educational agency determines that a school made adequate yearly progress for

			 the 2002–2003 school year, upon such determination—

						(A)any action by the

			 Secretary, the State educational agency, or the local educational agency that

			 was taken because of a prior determination that the school did not make such

			 progress shall be terminated; and

						(B)any obligations

			 or actions required of the local educational agency or the school because of

			 the prior determination shall cease to be required.

						(2)ExceptionsNotwithstanding

			 paragraph (1), a determination under this section shall not affect any

			 obligation or action required of a local educational agency or school under the

			 following:

						(A)Section

			 1116(b)(13) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C. 6316(b)(13))

			 (requiring a local educational agency to continue to permit a child who

			 transferred to another school under such section to remain in that school until

			 completion of the highest grade in the school).

						(B)Section

			 1116(e)(9) of the Elementary and

			 Secondary Education Act of 1965 (as redesignated by section 102(3))

			 (20 U.S.C.

			 6316(e)(9)) (requiring a local educational agency to continue

			 to provide supplemental educational services under such section until the end

			 of the school year).

						(3)Subsequent

			 determinationsIn determining whether a school is subject to

			 school improvement, corrective action, or restructuring as a result of not

			 making adequate yearly progress, the Secretary, a State educational agency, or

			 a local educational agency may not take into account a determination that the

			 school did not make adequate yearly progress for the 2002–2003 school year if

			 such determination was revised under this section and the school received a

			 final determination of having made adequate yearly progress for the 2002–2003

			 school year.

					(f)NotificationThe

			 Secretary—

					(1)shall require

			 each State educational agency to notify each school served by the agency of the

			 school’s ability to request a review under this section; and

					(2)not later than 30

			 days after the date of enactment of this section, shall notify the public by

			 means of the Department of Education’s website of the review process

			 established under this section.

					202.Review of

			 adequate yearly progress determinations for local educational agencies for the

			 2002–2003 school year

				(a)In

			 generalThe Secretary shall require each State educational agency

			 to provide each local educational agency in the State with an opportunity to

			 request a review of a determination by the State educational agency that the

			 local educational agency did not make adequate yearly progress for the

			 2002–2003 school year.

				(b)Application of

			 certain provisionsExcept as inconsistent with, or inapplicable

			 to, this section, the provisions of section 201 shall apply to review by a

			 State educational agency of a determination described in subsection (a) in the

			 same manner and to the same extent as such provisions apply to review by a

			 local educational agency of a determination described in section 201(a).

				203.DefinitionsIn this title:

				(1)The term

			 adequate yearly progress has the meaning given to that term in

			 section

			 1111(b)(2)(C) of the Elementary

			 and Secondary Education Act of 1965 (20 U.S.C.

			 6311(b)(2)(C)).

				(2)The term

			 local educational agency means a local educational agency (as that

			 term is defined in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801)) receiving funds under part A of title I of such

			 Act (20 U.S.C.

			 6311 et seq.).

				(3)The term

			 Secretary means the Secretary of Education.

				(4)The term

			 school means an elementary school or a secondary school (as those

			 terms are defined in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801)) served under part A of title I of such Act

			 (20 U.S.C.

			 6311 et seq.).

				(5)The term

			 State educational agency means a State educational agency (as that

			 term is defined in section 9101 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7801)) receiving funds under part A of title I of such

			 Act (20 U.S.C.

			 6311 et seq.).

				IIIImproving

			 assessment and accountability

			301.Grants for

			 increasing data capacity for purposes of assessment and accountability

				(a)Program

			 authorizedFrom funds appropriated under subsection (g) for a

			 fiscal year, the Secretary may award grants, on a competitive basis, to State

			 educational agencies—

					(1)to enable the

			 State educational agencies to develop or increase the capacity of data systems

			 for assessment and accountability purposes, including the collection of

			 graduation rates; and

					(2)to award

			 subgrants to increase the capacity of local educational agencies to upgrade,

			 create, or manage longitudinal data systems for the purpose of measuring

			 student academic progress and achievement.

					(b)State

			 applicationEach State educational agency desiring a grant under

			 this section shall submit an application to the Secretary at such time, in such

			 manner, and containing such information as the Secretary may require.

				(c)State use of

			 fundsEach State educational agency that receives a grant under

			 this section shall use—

					(1)not more than 20

			 percent of the grant funds for the purpose of—

						(A)increasing the

			 capacity of, or creating, State databases to collect, disaggregate, and report

			 information related to student achievement, enrollment, and graduation rates

			 for assessment and accountability purposes; and

						(B)reporting, on an

			 annual basis, for the elementary schools and secondary schools within the

			 State, on—

							(i)the

			 enrollment data from the beginning of the academic year;

							(ii)the enrollment

			 data from the end of the academic year; and

							(iii)the twelfth

			 grade graduation rates; and

							(2)not less than 80

			 percent of the grant funds to award subgrants to local educational agencies

			 within the State to enable the local educational agencies to carry out the

			 authorized activities described in subsection (e).

					(d)Local

			 applicationEach local educational agency desiring a subgrant

			 under this section shall submit an application to the State educational agency

			 at such time, in such manner, and containing such information as the State

			 educational agency may require. Each such application shall include, at a

			 minimum, a demonstration of the local educational agency’s ability to put a

			 longitudinal data system in place.

				(e)Local

			 authorized activitiesEach local educational agency that receives

			 a subgrant under this section shall use the subgrant funds to increase the

			 capacity of the local educational agency to upgrade or manage longitudinal data

			 systems consistent with the uses in subsection (c)(1), by—

					(1)purchasing

			 database software or hardware;

					(2)hiring additional

			 staff for the purpose of managing such data;

					(3)providing

			 professional development or additional training for such staff; and

					(4)providing

			 professional development or training for principals and teachers on how to

			 effectively use such data to implement instructional strategies to improve

			 student achievement and graduation rates.

					(f)DefinitionsIn

			 this section:

					(1)The term

			 graduation rate means the percentage that—

						(A)the total number

			 of students who—

							(i)graduate from a

			 secondary school with a regular diploma (which shall not include the recognized

			 equivalent of a secondary school diploma or an alternative degree) in an

			 academic year; and

							(ii)graduated on

			 time by progressing 1 grade per academic year; represents of

							(B)the total number

			 of students who entered the secondary school in the entry level academic year

			 applicable to the graduating students.

						(2)The terms

			 State educational agency and local educational agency

			 have the meanings given such terms in

			 section

			 9101 of the Elementary and

			 Secondary Education Act of 1965 (20 U.S.C. 7801).

					(3)The term

			 Secretary means the Secretary of Education.

					(g)Authorization

			 of appropriationsThere are authorized to be appropriated to

			 carry out this section $100,000,000 for fiscal year 2006, and such sums as may

			 be necessary for each of the 2 succeeding fiscal years.

				302.Grants for

			 assessment of children with disabilities and children who are limited English

			 proficientPart E of title I

			 of the Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 6491 et seq.) is amended by adding at the end the

			 following:

				

					1505.Grants for

				assessment of children with disabilities and children who are limited English

				proficient

						(a)Grants

				authorizedFrom amounts authorized under subsection (e) for a

				fiscal year, the Secretary shall award grants, on a competitive basis, to State

				educational agencies, or to consortia of State educational agencies, to enable

				the State educational agencies or consortia to collaborate with institutions of

				higher education, research institutions, or other organizations—

							(1)to design and

				improve State academic assessments for students who are limited English

				proficient and students with disabilities; and

							(2)to ensure the

				most accurate, valid, and reliable means to assess academic content standards

				and student academic achievement standards for students who are limited English

				proficient and students with disabilities.

							(b)Authorized

				activitiesA State educational agency or consortium that receives

				a grant under this section shall use the grant funds to carry out 1 or more of

				the following activities:

							(1)Developing

				alternate assessments for students with disabilities, consistent with section

				1111 and the amendments made on December 9, 2003, to part 200 of title 34, Code

				of Federal Regulations (68 Fed. Reg. 68698) (relating to accountability for the

				academic achievement of students with the most significant cognitive

				disabilities), including—

								(A)the alignment of

				such assessments, as appropriate and consistent with such amendments,

				with—

									(i)State academic

				achievement standards and State academic content standards for all students;

				or

									(ii)alternate State

				academic achievement standards that reflect the intended instructional

				construct for students with disabilities;

									(B)activities to

				ensure that such assessments do not reflect the disabilities, or associated

				characteristics, of the students that are extraneous to the intent of the

				measurement;

								(C)the development

				of an implementation plan for pilot tests for such assessments, in order to

				determine the level of appropriateness and feasibility of full-scale

				administration; and

								(D)activities that

				provide for the retention of all feasible standardized features in the

				alternate assessments.

								(2)Developing

				alternate assessments that meet the requirements of section 1111 for students

				who are limited English proficient, including—

								(A)the alignment of

				such assessments with State academic achievement standards and State academic

				content standards for all students;

								(B)the development

				of parallel native language assessments or linguistically modified assessments

				for limited English proficient students that meet the requirements of section

				1111(b)(3)(C)(ix)(III);

								(C)the development

				of an implementation plan for pilot tests for such assessments, in order to

				determine the level of appropriateness and feasibility of full-scale

				administration; and

								(D)activities that

				provide for the retention of all feasible standardized features in the

				alternate assessments.

								(3)Developing,

				modifying, or revising State policies and criteria for appropriate

				accommodations to ensure the full participation of students who are limited

				English proficient and students with disabilities in State academic

				assessments, including—

								(A)developing a plan

				to ensure that assessments provided with accommodations are fully included and

				integrated into the accountability system, for the purpose of making the

				determinations of adequate yearly progress required under section 1116;

								(B)ensuring the

				validity, reliability, and appropriateness of such accommodations, such

				as—

									(i)a

				modification to the presentation or format of the assessment;

									(ii)the use of

				assistive devices;

									(iii)an extension of

				the time allowed for testing;

									(iv)an alteration of

				the test setting or procedures;

									(v)the

				administration of portions of the test in a method appropriate for the level of

				language proficiency of the test taker;

									(vi)the use of a

				glossary or dictionary; and

									(vii)the use of a

				linguistically modified assessment;

									(C)ensuring that

				State policies and criteria for appropriate accommodations take into account

				the form or program of instruction provided to students, including the level of

				difficulty, reliability, cultural difference, and content equivalence of such

				form or program;

								(D)ensuring that

				such policies are consistent with the standards prepared by the Joint Committee

				on Standards for Educational and Psychological Testing of the American

				Educational Research Association, the American Psychological Association, and

				the National Council on Measurement in Education; and

								(E)developing a plan

				for providing training on the use of accommodations to school instructional

				staff, families, students, and other appropriate parties.

								(4)Developing

				universally designed assessments that can be accessible to all students,

				including—

								(A)examining test

				item or test performance for students with disabilities and students who are

				limited English proficient, to determine the extent to which the test item or

				test is universally designed;

								(B)using think aloud

				and cognitive laboratory procedures, as well as item statistics, to identify

				test items that may pose particular problems for students with disabilities or

				students who are limited English proficient;

								(C)developing and

				implementing a plan to ensure that developers and reviewers of test items are

				trained in the principles of universal design; and

								(D)developing

				computer-based applications of universal design principles.

								(c)ApplicationEach

				State educational agency, or consortium of State educational agencies, desiring

				to apply for a grant under this section shall submit an application to the

				Secretary at such time, in such manner, and containing such information as the

				Secretary may require, including—

							(1)information

				regarding the institutions of higher education, research institutions, or other

				organizations that are collaborating with the State educational agency or

				consortium, in accordance with subsection (a);

							(2)in the case of a

				consortium of State educational agencies, the designation of 1 State

				educational agency as the fiscal agent for the receipt of grant funds;

							(3)a description of

				the process and criteria by which the State educational agency will identify

				students that are unable to participate in general State content assessments

				and are eligible to take alternate assessments, consistent with the amendments

				made to part 200 of title 34, Code of Federal Regulations (68 Fed. Reg.

				68698);

							(4)in the case of a

				State educational agency or consortium carrying out the activity described in

				subsection (b)(1)(A), a description of how the State educational agency or

				consortium plans to fulfill the requirement of subsection (b)(1)(A);

							(5)in the case of a

				State educational agency or consortium carrying out the activities described in

				paragraphs (1), (2), and (4) of subsection (b), information regarding the

				proposed techniques for the development of alternate assessments, including a

				description of the technical adequacy of, technical aspects of, and scoring

				for, such assessments;

							(6)a plan for

				providing training for school instructional staff, families, students, and

				other appropriate parties on the use of alternate assessments; and

							(7)information on

				how the scores of students participating in alternate assessments will be

				reported to the public and to parents.

							(d)Evaluation and

				reporting requirementsEach State educational agency receiving a

				grant under this section shall submit an annual report to the Secretary

				describing the activities carried out under the grant and the result of such

				activities, including—

							(1)details on the

				effectiveness of the activities supported under this section in helping

				students with disabilities, or students who are limited English proficient,

				better participate in State assessment programs; and

							(2)information on

				the change in achievement, if any, of students with disabilities and students

				who are limited English proficient, as a result of a more accurate assessment

				of such students.

							(e)Authorization

				of appropriationsThere are authorized to be appropriated to

				carry out this section $50,000,000 for fiscal year 2006, and such sums as may

				be necessary for each of the 2 succeeding fiscal

				years.

						.

			303.Reports on

			 student enrollment and graduation ratesPart E of title I of the

			 Elementary and Secondary Education Act of

			 1965 (as amended by section 302) (20 U.S.C. 6491 et seq.) is amended

			 by adding at the end the following:

				

					1506.Reports on

				student enrollment and graduation rates

						(a)In

				generalThe Secretary shall collect from each State educational

				agency, local educational agency, and school, on an annual basis, the following

				data:

							(1)The number of

				students enrolled in each of grades 7 through 12 at the beginning of the most

				recent school year.

							(2)The number of

				students enrolled in each of grades 7 through 12 at the end of the most recent

				school year.

							(3)The graduation

				rate for the most recent school year.

							(4)The data

				described in paragraphs (1) through (3), disaggregated by the groups of

				students described in section 1111(b)(2)(C)(v)(II).

							(b)Annual

				reportThe Secretary shall report the information collected under

				subsection (a) on an annual

				basis.

						.

			IVCivil

			 rights

			401.Civil

			 rightsSection 9534 of the

			 Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7914) is amended—

				(1)by redesignating

			 subsections (a) and (b) as subsections (b) and (c), respectively; and

				(2)by inserting

			 before subsection (b) (as redesignated by paragraph (1)) the following:

					

						(a)Prohibition of

				discriminationDiscrimination on the basis of race, color,

				religion, sex (except as otherwise permitted under title IX of the Education

				Amendments of 1972), national origin, or disability in any program funded under

				this Act is

				prohibited.

						.

				VTechnical

			 assistance

			501.Technical

			 assistancePart F of title IX

			 of the Elementary and Secondary Education Act of

			 1965 (20

			 U.S.C. 7941) is amended—

				(1)in the part

			 heading, by inserting AND TECHNICAL

			 ASSISTANCE after EVALUATIONS; and

				(2)by adding at the

			 end the following:

					

						9602.Technical

				assistanceThe Secretary shall

				ensure that the technical assistance provided by, and the research developed

				and disseminated through, the Institute of Education Sciences and other offices

				or agencies of the Department provide educators and parents with the needed

				information and support for identifying and using educational strategies,

				programs, and practices, including strategies, programs, and practices

				available through the clearinghouses supported under the Education Sciences

				Reform Act of 2002 (20 U.S.C. 9501 et seq.) and other

				federally-supported clearinghouses, that have been successful in improving

				educational opportunities and achievement for all

				students.

						.

				

